 In the Matter Of PHELPS DODGE REFINING CORPORATIONandINTERNA-TIONAL UNION OF MINE, MILL AND S IELTER WORKERS,EL PASOCOPPER REFINERYWORKERS, LOCAL 501, CIOCase No. 16-R-1651.-Decided July 16, 1946Messrs. J. F. HulseandW. Knowles,both of El Paso, Tex., for theCompany.Mr. Orville Larson,of Globe, Ariz., andMr. J. B. Chavez,of El Paso,Tex., for the Union.Mr. Martin T. Camaeho,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Union of Mine, Milland Smelter Workers, El Paso Copper Refinery Workers, Local 501,CIO, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of PhelpsDodge Refining Corporation, El Paso, Texas, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Louis R. Becker, Trial Examiner.Thehearing was held at El Paso,. Texas, on May 17, 1946.The Companyand the Union appeared and participated.All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.After the hearing,the Company filed written motion with the Board to dismiss the peti-tion on the ground that no evidence was introduced at the hearing toshow that the Union represents any employees in the unit it seeks inthis proceeding.For the reasons stated inMatter of 0. D. Jennings& Company,'thismotion is hereby denied.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded opportunity to file briefswith the Board.The Company filed a brief which has been considered.Upon the entire record in the case, the Board makes the following:1 68 N.L. R. B. 516.69 N. L. R. B., No. 67.536 PHELPS DODGE REFINING CORPORATIONFINDINCs OI' lip _\CT1.TIIE BUSINESS OF THE COMPANY5 '37Phelps Dodge Refining Corporation operates a copper refinery andcopper sulphate plant at El Paso, Texas, the only plant involved inthis proceeding.The principal raw material used at the plant is crudecopper.The refinery has a production capacity of 132,000 tons ofcopper per annum, and the copper sulphate plant a capacity of 4,000tons per annum. Substantially all raw materials used at the plantare received from points outside Texas.Practically all such materialsare the property of others and are processed at the plant on a toll basis.Practically all copper processed at the plant is shipped outside Texasand about 90 percent of the copper sulphate processed at the plant issold outside of Texas.The Company admits, and we find, that it isengaged in commerce within the meaning of the National Labor Rela-tions Act.II.TIIE ORGANIZATION INVOLVEDInternational Union of Mine, Mill and Smelter Workers, El PasoCopper Refinery Workers, Local 501, is a labor organization, affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONThe Company refused to grant recognition to the Union as theexclusive bargaining representative of its employees in the unit here-inafter found appropriate.We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union, by amended petition, seeks a unit consisting of all theCompany's laboratory employees in its El Paso plant, but excludingthe janitor, the chief chemist and all other employees of the Company.Presently employed in the laboratory are two chemists, two copperassayers, one assayer, a janitor, assistant chief chemist and chiefchemist.These employees, with the exception of the janitor, are alltechnically skilled men in the field of chemistry and metallurgy andnearly all are college graduates.They work separate and apart fromall the other employees of the Company, and their work chiefly con-sists in making chemical analyses of samples of all raw materials orelements used in the processing of copper by the Company, andanalyses of the finished product. 538DECISIONSOF NATIONALLABOR RELATIONS BOARDThe parties agree that the chief chemist is a supervisory employee,and as such,properly excluded from the unit. They likewise agree inexcluding the janitor.As to the assistant chief chemist,the Unionseeks his inclusion in the proposed unit.Although the Company atthe hearing took no stand as to the inclusion or exclusion of theassistant chief chemist, it argued in its brief that he is"a part of thesupervisory force."The assistantchefchemist spends the greaterportion of his time assigning the work to be done,training each manin the detailed steps of the standard procedure.checks the resultsarrived at before they are finally reported,and in cases where dis-crepancies result from duplicate or triplicate runs be may make hisown detailed analysis to check the results.However,this employeehas no power to hire, discharge or otherwise effect changes in the statusof the employees.Nor is there any persuasive evidence to indicate thathis recommendations of such action,if any, are so effective as to bringhim within our usual definition of a supervisory employee=We shall,accordingly,include the assistant chief chemist in the unit.Since 1942 the Union has represented the Company'sproductionand maintenance employees at this plant in a Milt established by theBoard3from which the laboratory employees,among others, areexcluded;and it has a present contract covering the employees inthat unit4TheCompany contended at the hearing and argues inits brief,that the laboratory employees should not now be set up ina bargaining unit to be represented by the Union for the result wouldbe, in practical effect, an enlargement of the existing unit by the addi-tion of the laboratory group; that this would be contrary to theBoard's prior determination and the present contract.We find nomerit in this contention for the same bargaining representative maybe designated by the employees in more than one unit without effectinga merger of such units.°There is nothing in either our decision in-volving the production and maintenance employees, or in the presentcontract covering those employees which precludes the Union fromrepresenting the laboratory workers in a separate unit.'We find,therefore,that all laboratory employees of the Companyat its El Paso plant,including the assistant chief chemist, but ex-2There was evidence that within 7 or 8-years, the assistant chief chemist had recoin-mended discharge of the janitor who worked in the laboratory.The janitor was trans-ferred to another department.However, in this connection, it is to be noted that the jani-tor, an unskilled laborer,who does cleaning work and performs manual tasks,is, in asense,under the supervision of any or all of the laboratory staff.3SeeMatter of Phelps Dodge Refining Corporation,41 N. L.R. B. 1016.4The present contract was entered into on July 1, 1945, for a term of 1 year,and auto-matically renews itself annually unless written notice to the contrary by either party isreceived 30 days prior to its expiration or anniversary date.Matter of Chris-Craft Corporation,66 N. L.R. B. 230. and eases therein citedCf.Matter of Briggs Indiana Corporation,63 N. L.R. B. 1270,but seeMatter of Jones &Laughlin Steel Corporation,66 N. L.R. B. 386. PHELPS DODGE REFINING CORPORATION539eluding the janitor, the chief chemist, and all or any other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.v.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lationsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Phelps DodgeRefining Corporation, El Paso, Texas, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Sixteenth Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations,among employees in the unit found appropriate in Section IV, above,who were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof the election,to determine whether or not they desire to be repre-sented by International Union of Mine, Mill and Smelter Workers,El Paso Copper Refinery Workers,Local 501,CIO, for the purposesof collective bargaining.